Citation Nr: 1600095	
Decision Date: 01/04/16    Archive Date: 01/27/16

DOCKET NO.  11-33 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for migraines (claimed as headaches).

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).

5.  Entitlement to service connection for traumatic brain injury (TBI).

6.  Entitlement to higher ratings following the award of service connection  for disc protrusion at L5-S1 and osteophyte at apophyge levels L4-L5 and L5-S1 of the lumbar spine (lumbar spine disability), initially evaluated as 10 percent disabling prior to November 28, 2011 and as 20 percent disabling from that date. 

ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 2001 to July 2009. 

This appeal to the Board of Veterans' Appeals (Board) arose from  December 2009 and February 2011 rating decisions.

In the December 2009 rating decision, the RO, inter alia, denied service connection for bilateral hearing loss, bronchitis, headaches, and allergic rhinitis; but granted service connection for cervical and lumbar spine disabilities, assigning a 10 percent rating for each disability, effective July 16, 2009.  

In  February 2011 rating decision, the RO denied service connection for GERD, sleep apnea and TBI.

In a May 2012 rating decision, the RO awarded a higher, 10 percent rating for the lumbar spine disability,  effective November 28, 2011.

In September 2014, the Board denied the claims for service connection for bronchitis, allergic rhinitis, GERD, sleep apnea and TBI, as well as denied an initial rating in excess of 10 percent for lumbar spine disability prior to November 28, 2011.  At that time, the Board also remanded the claims for service connection for bilateral hearing loss and headaches and for a rating in excess of 20 percent for lumbar spine disability from November 28, 2011 for further development.

In February 2015, the RO awarded service connection for migraines (claimed as headaches), assigning an initial, noncompensable rating, effective July 16, 2009, and a 30 percent rating, effective November 3, 2014.  This matter is being formally dismissed, below.

The Veteran appealed the Board's September 2014 decision  as to all claims denied to the United States Court of Appeals for Veterans Claims (Court).  In July 2015. the Court granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties, vacating  portions of the decision in which the Board denied service connection for a TBI, allergic rhinitis, and GERD, as well as a rating in excess of 10 percent for a lumbar spine disability prior to November 28, 2011,  remanding these claims, along with the matter of a higher, extra-schedular rating for lumbar spine disability.pursuant to 38 C.F.R. § 3.321(b)(1), for further proceedings consistent with the Joint Motion.  In the Joint Motion, the parties also indicated that the Veteran wished to withdraw from appeal the claims for connection for sleep apnea and bronchitis, and for an increased disability rating for a cervical spine disability.  

The Board notes that the Veteran's appeal is now being  processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing systems.  The documents are located primarily in VBMS.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dating from March 2011 to March 2012, they are either duplicative of the evidence in VBMS or are irrelevant to the issues on appeal.

The Board's disposition of the claim for service connection for headaches is set forth below.  The remaining claims are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In a February 2015 rating decision, the AOJ granted service connection for migraines (claimed as headaches).



CONCLUSION OF LAW

As the February 2015 award of service connection for migraines represents a grant of the benefit sought on appeal with respect to the claim for service connection for headaches, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4 , 19.5, 20.101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a) ; 38 C.F.R. § 20.101(a) . 

One of the principal functions of the Board is to make determinations of appellate jurisdiction. 38 C.F.R. § 19.4 . The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue. 38 C.F.R. § 20.101(d) .

With respect to the claim of entitlement to service connection for  headaches, the Veteran timely appealed the December 2009 rating decision in which the that had denied the claim.  After the statement of the case was issued in May 2012, the Veteran filed a substantive appeal in August 2012, which was accepted as timely.  Following the Board's remand in September 2014, in February 2015, the AOJ granted service connection for migraines, representing a full grant of the benefit sought with respect to the claim for service connection for headaches.  Hence, with respect to this matter, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104 , 7105 and 38 C.F.R. § 19.4 .  In the absence of any justiciable question, the claim must be dismissed.



ORDER

The claim for service connection for headaches is dismissed.  


REMAND

Unfortunately, the Board finds that further AOJ action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

As regards the claims the Board previously remanded, it is noted that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the September 2014 remand, the Board sought VA examinations to obtain opinion addressing the etiology of his bilateral hearing loss, and to obtain information to assess the severity of his service-connected lumbar spine disability from November 28, 2011.  

With respect to hearing loss, the Board specifically directed the VA examiner to determine whether the Veteran's bilateral hearing loss clearly and unmistakably preexisted military service and was aggravated by such service, and if not, whether such hearing loss was etiologically related to service.  By way of background, the Board notes that the Veteran was previously afforded VA audiological examinations in August 2009 and December 2011, however these were deemed insufficient for their failure to adequately address these issues.  With respect to lumbar spine disability, the Board found that the November VA examination report included discussion of functional impact with repetitive motion but did not explain whether there was any functional limitation specifically related to the periods of flare-ups, as required by Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011).

In November 2014, the Veteran underwent VA audiology examination. The examiner  diagnosed  bilateral hearing loss in the frequency range of 6000 Hz or higher.  The VA examiner further noted that the Veteran had experienced a permanent positive threshold shift which was greater than normal at any frequency between 500 and 6000 Hz in both ears, and that hearing loss in both ears was at least as likely as not related to military service.  Nevertheless, the VA examiner provided a negative etiology opinion for bilateral hearing loss, explaining that the Veteran had normal hearing in both ears except for mild hearing loss at 8000 Hz and that the Veteran's prior audiograms showed fluctuating hearing loss years after noise exposure ceased which is not consistent with the expected effects of permanent hearing loss associated with acoustic trauma.  With respect to the issue of preexisting hearing loss, the VA examiner provided another negative opinion, stating that it was not possible to establish whether the Veteran's hearing loss preexisted service and that his bilateral hearing loss was clearly and unmistakably not aggravated by service as shown by a February 2009 audiogram revealing normal bilateral hearing.  

The Board finds the November 2014 VA audiologist's opinion inadequate because the examiner offered contradictory opinions on the matter of  direct service connection and did not adequately address in-service audiograms in February 2003, December 2004, and September 2007, all showing mild left hear hearing loss, and an August 2009 audiogram showing mild hearing loss in both ears just one month after his discharge from service.  

In November 2014, the Veteran also underwent VA examination of his lumbar spine disability to assess the severity of such condition from November 28, 2011.  Although the November 2014 VA examiner adequately addressed the question of flare-ups as directed in the September 2014 Remand, the VA examiner was contradictory in his findings as to whether the Veteran had disc disease, noting that that the Veteran carried a diagnosis of intervertebral disc syndrome (IVDS) but also indicating that the Veteran does not have IVDS.  The Board notes that the prior  November 2011 VA examiner determined that the Veteran had IVDS and had experienced incapacitating episodes of at least 1 week but less than 2 weeks.  Accordingly, the Board finds that the November 2014 VA examination is insufficient in that it contains an internal inconsistency concerning whether the Veteran has IVDS, especially given his prior history of IVDS.

For the reasons stated above, the Board finds that  further medical opinions are needed to resolve the Veteran's claims for bilateral hearing loss and lumbar spine disability.  See Stegall, supra; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Hence, the AOJ should arrange for the November 2014 VA audiologist (or other appropriate medical professional, if necessary) to review pertinent evidence and provide an addendum opinion, as directed below.  The AOJ should only arrange for the Veteran to undergo further audiology examination if deemed medically necessary in the judgment of the individual designated to provide the addendum opinion.  As for assessment of the severity of the lumbar spine disability, the Board finds that the Veteran should undergo further VA examination in accordance with the instructions below.

As for the claims remanded by the Court as, as noted above, the Court granted a July 2015 Joint Motion filed by representatives for both  parties, vacating  the September 2014 Board decision denying the claims for service connection for allergic rhinitis, TBI, and GERD, as well as the claim for a rating in excess of 10 percent for a lumbar spine disability prior to November 28, 2011, remanding them for further proceedings consistent with the Joint Motion.

With respect to service connection for allergic rhinitis, in the Joint Motion, the parties indicated that remand for additional VA examination was warranted because the September 2009 VA examiner did not have the claims file available to him at the time of examination, did not render an opinion on the etiology of the Veteran's rhinitis (noting merely that the Veteran had "normal ENT findings"), and failed to address the significance, or lack thereof, of the symptoms complained of by Veteran as they relate to the diagnostic criteria for allergic rhinitis.  Accordingly, on remand, the AOJ should afford the Veteran a VA examination to obtain findings/opinion addressing the nature and etiology of the Veteran's claimed allergic rhinitis, including consideration of the Veteran's statements regarding his respiratory symptoms.

With respect to service connection for TBI, in the Joint Motion, the parties indicated that the Board did not address whether the October 2010 VA examination for TBI was adequate, noting that while the Veteran reported subjective symptoms showing possible cognitive impairment, the VA examiner determined that the Veteran did not meet the criteria for a diagnosis of TBI, without explanation and without addressing the Veteran's subjective cognitive complaints.  The Board's review of the October 2010 examination report reveals  that the Veteran appears to have reported mild levels of impairment in (i) memory, attention, concentration, and executive functions, (ii) subjective symptoms, and (iii) neurobehavioral effects.  The Board finds that the October 2010 VA examination and opinion are s inadequate as the examiner did not  address the significance, if any, of the Veteran's subjective cognitive complaints and their impact on a possible diagnosis of TBI.  Therefore, remand for further VA examination to address the nature and etiology of the Veteran's claimed TBI is warranted.

With respect to service connection for GERD, in the Joint Motion, the parties noted that the Board denied service connection for GERD based upon a lack of any current diagnosis in the record of such condition, relying on August 2009 VA examination and October 2010 VA examination reports which did not reveal a diagnosis of GERD.  The August 2009 VA examination reports note  that the Veteran reported a complaint of heartburn, and the October 2010 VA examination report shows that a diagnosis of GERD could not be reached, as the Veteran failed to have x-rays taken that were ordered by that VA examiner.  However, as indicated in the July 2015 Joint Motion, the record does include an assessment of GERD in a September 20, 2011 VA treatment record.  Accordingly, the Board finds that remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of  GERD diagnosed at any point pertinent to the current claim..

With respect to the matter of a rating in excess of 10 percent for lumbar spine disability prior to November 28, 2011, in the Joint Motion, the parties noted that the Board's denial of a higher rating based upon a lack of neurological abnormalities overlooked the Veteran's complaints of numbness, paresthesias, and leg or foot weakness documented in the report of the Veteran's August 2009 VA examination.  Because the Veteran's statements indicate the possibility of neurological manifestations of lumbar spine disability prior to November 28, 2011, further medical findings in this regard are warranted-particularly since the VA examiner indicated that the Veteran's neurological symptoms were related to his lumbar spine disability.

The Veteran is hereby notified that failure to report for any scheduled examination(s) without good cause, may well result in a denial of the claim(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging to obtain further medical findings/opinions in connection with the claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, VA treatment records dated up to March 2012 have been associated with the claims file.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Bell v. Derwniski, 2 Vet. App. 611 (1992).  Accordingly, the AOJ should obtain the Veteran s VA medical records dated since March 2012.

The AOJ should also give the Veteran an opportunity to present information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and if needed authorization, following the current procedures prescribed in 38 C F R § 3 159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 USCA §§ 5103 5103A (West 2014); 38 C F R § 3 159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The AOJ's adjudication of the claim for higher ratings should include  consideration of whether any, or any further "staged rating" of the disability is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated since March 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and if necessary authorization, to obtain any additional evidence pertinent to the pertinent to the claims remaining on appeal.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private(non-VA) medical records.

Clearly explain to the Veteran that he has a full one year period to respond (although VA may decide the claim within the one year period).

3.  If the Veteran responds assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C F R § 3 159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe any further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file arrange for the audiologist  who provided the November 2014 VA opinion to provide an addendum opinion concerning the etiology of the Veteran's  bilateral hearing loss.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an opinion from another audiologist or appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo another VA examination if deemed medically necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/ examination report should include discussion of the Veteran's documented history and lay assertions.

The examiner should provide opinion, consistent with sound medical judgment, addressing the following:

Whether it is clear and unmistakable that bilateral hearing loss preexisted the Veteran's active military service; and, if so, whether bilateral hearing loss was clearly and unmistakably NOT aggravated (permanently worsened beyond its natural progression) by military service.

If the bilateral hearing loss is determined not to have clearly and unmistakably preexisted military service,  whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset during service; (b) was manifest to a compensable degree within the first post-service year; or (c) is otherwise medically related to the Veteran's service.

In addressing the above, the examiner must consider and discuss all medical and other objective evidence, specifically addressing  the significance, if any, of the threshold shifts in the Veteran's hearing acuity demonstrated during in service, as well as the August 2009 audiogram showing mild hearing loss in both ears just one month after his discharge from service.  

The examiner should also consider and discuss all lay assertions, to include the Veteran's competent assertions as to the nature, onset, and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, for his claimed rhinitis.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly indicate whether the Veteran currently has, or at any point pertinent to the current claim has had,  allergic rhinitis (even if currently asymptomatic or resolved).  

If so, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in or is medically related to service.  

In rendering each opinion, the examiner must consider and discuss all relevant medical and other objective  evidence,, and all lay assertions, to include the Veteran's competent assertions as to the nature, onset, and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, in connection with his claimed TBI.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies  should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly indicate whether the Veteran has a current disability of TBI.  In doing so, the examiner must consider and address the Veteran's subjective complaints of cognitive impairment, particularly those noted in the October 2010 VA examination report.

if the Veteran is currently diagnosed with TBI, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during service, or is otherwise  medically related to in-service service injury or disease.
In addressing the above. , the examiner must  consider and discuss all relevant medical and other objective evidence, as well as all lay assertions, to include the Veteran's competent assertions as to the onset, nature, and continuity of symptoms.All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as  the nature and etiology of his claimed GERD.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify whether the Veteran currently has, or at any point pertinent to the current claim, has had, GERD (even if currently asymptomatic or resolved).  In doing so, the examiner must consider and address the September 20, 2011 VA treatment record noting an assessment of GERD.

If GERD is diagnosed, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in or is otherwise medically related to service.  

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence,  to include the Veteran's competent assertions as to the nature, onset and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  After records and/or responses received have been associated with the claims file, arrange for the Veteran to undergo VA spine examination to obtaining information needed to assess the severity of his service-connected lumbar spine disability.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The Veteran examiner should clearly indicate whether the Veteran has any neurological manifestations of lumbar spine disability.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe.

In doing so, the examiner should also indicate whether, based on review of the claims file, the Veteran's complaints of numbness, paresthesias, and leg or foot weakness documented in the August 2009 examination report are indicative of any separately, ratable neurological manifestation(s) prior to November 28, 2011; and, if so, the nature and severity of any such manifestation(s) at that time.

Further, the examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

Additionally, the examiner should specifically indicate whether the Veteran has IVDS of the lumbar spine, noting the November 2011 VA examiner's finding of IVDS, and the November 2014 examiner's contradictory findings in this regard.  

If so, the examiner should provide specific findings as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

Finally, based on current examination findings, and a comprehensive review of the evidence of record, the examiner should indicate whether, at any point since the July 16, 2009 effective date of the award of service connection, the Veteran's lumbar disability has changed in severity; and, if so, the approximate date(s) of any such change(s), and the level of severity of the disability at each stage.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

9.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

10.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority (to include consideration of whether and legal authority (to include consideration of whether any, or any further, staged rating of the lumbar spine disability is appropriate).

11.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 






(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


